Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 07/13/2022 in which the claims 1-20 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 09/28/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-20 of U.S. Patent No. US 11,391,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant application: 17/812,184
Patent No: US 11,391,142 B2
1. An apparatus comprising: a supervisory control system installable in association with a well construction rig, wherein the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite, and wherein the supervisory control system comprises :a supervisory controller communicatively connectable with a rig control system of the well construction rig, wherein the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig, wherein the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment, wherein the supervisory controller comprises a processing device and a memory storing a program code, and wherein execution of the program code by the processing device causes the supervisory controller to: select an operational sequence to be performed by the well construction equipment based on operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence; and a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller and usable by the personnel to control the supervisory control system.
1. An apparatus comprising: a supervisory control system installable in association with a well construction rig, wherein the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite, and wherein the supervisory control system comprises: a supervisory controller communicatively connectable with a rig control system of the well construction rig, wherein the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig, wherein the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment, wherein the supervisory controller comprises a processing device and a memory storing a program code, and wherein execution of the program code by the processing device causes the supervisory controller to: select an operational sequence to be performed by the well construction equipment based on operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence; and a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller and usable by the personnel to control the supervisory control system, wherein the HMI displays descriptions of well construction tasks of the well construction plan and displays descriptions of individual operations of a current selected operational sequence that corresponds to a current one of the well construction tasks.
2. The apparatus of claim 1 wherein the supervisory HMI is further operable to display information indicative of the selected operational sequence, and wherein the rig control workstation is further usable by the personnel to permit the supervisory controller to control the well construction equipment during performance of the selected operational sequence.
2. The apparatus of claim 1 wherein the rig control workstation is further usable by the personnel to permit the supervisory controller to control the well construction equipment during performance of the selected operational sequence.
3. The apparatus of claim 1 wherein the supervisory control system further comprises a memory device storing a database of operational sequences, and wherein the selected operational sequence is selected from the database.
3. The apparatus of claim 1 wherein the supervisory control system further comprises a memory device storing a database of operational sequences, and wherein the selected operational sequence is selected from the database.
4. The apparatus of claim 3 wherein the well construction system further comprises a plurality of sensors associated with the well construction equipment and operable to output sensor data indicative of the operational status of the well construction equipment, and wherein the supervisory controller is further operable to: continuously receive the sensor data; and continuously select from the database an optimal one of the operational sequences to be performed by the well construction equipment based on the well construction plan and the sensor data.
4. The apparatus of claim 3 wherein the well construction system further comprises a plurality of sensors associated with the well construction equipment and operable to output sensor data indicative of the operational status of the well construction equipment, and wherein the supervisory controller is further operable to: continuously receive the sensor data; and continuously select from the database an optimal one of the operational sequences to be performed by the well construction equipment based on the well construction plan and the sensor data.
5. The apparatus of claim 1 wherein: the well construction plan comprises a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations; the supervisory control system further comprises a memory device storing a database of operational sequences; each of the planned tasks is associated with a plurality of the operational sequences stored in the database; and each operational sequence associated with one of the planned tasks comprises a different plurality of operations to be performed by the well construction equipment to perform the one of the planned tasks.
5. The apparatus of claim 1 wherein: the well construction tasks are to be performed by the well construction equipment as part of the well construction operations; the supervisory control system further comprises a memory device storing a database of operational sequences; each of the tasks is associated with a plurality of the operational sequences stored in the database; and each operational sequence associated with one of the tasks comprises a different plurality of operations to be performed by the well construction equipment to perform the one of the tasks.
 6. The apparatus of claim 1 wherein the well construction plan comprises a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations, and wherein the supervisory controller is further operable to: select the operational sequence to be performed by the well construction equipment to perform a selected one of the planned tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected operational sequence to perform the selected one of the planned tasks without manual control of the well construction equipment by the personnel via the rig control workstation.
6. The apparatus of claim 1 wherein the well construction tasks are to be performed by the well construction equipment as part of the well construction operations, and wherein the supervisory controller is further operable to: select the operational sequence to be performed by the well construction equipment to perform a selected one of the tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected operational sequence to perform the selected one of the tasks without manual control of the well construction equipment by the personnel via the rig control workstation.
7. The apparatus of claim 6 wherein the selected operational sequence is a previously selected operational sequence, and wherein the supervisory controller is further operable to: monitor the well construction operations to detect a well construction event; stop the performance of the previously selected operational sequence when the well construction event is detected; select a different operational sequence based on the detected well construction event to be performed by the well construction equipment to perform the selected one of the planned tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected different operational sequence to perform the selected one of the planned tasks without manual control of the well construction equipment by the personnel via the rig control workstation.
7. The apparatus of claim 6 wherein the selected operational sequence is a previously selected operational sequence, and wherein the supervisory controller is further operable to: monitor the well construction operations to detect a well construction event; stop the performance of the previously selected operational sequence when the well construction event is detected; select a different operational sequence based on the detected well construction event to be performed by the well construction equipment to perform the selected one of the tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected different operational sequence to perform the selected one of the tasks without manual control of the well construction equipment by the personnel via the rig control workstation.
8. The apparatus of claim 6 wherein the selected one of the planned tasks comprises drilling a selected portion of the planned well, wherein the supervisory controller is further operable to select the operational sequence to be performed by the well construction equipment based on the well construction plan, and wherein the well construction plan comprises at least one of: specifications of the well construction equipment; properties of a subterranean formation through which the selected portion of the planned well is to be drilled; and a path along which the selected portion of the planned well is to be drilled through the formation.
8. The apparatus of claim 6 wherein the selected one of the tasks comprises drilling a selected portion of the planned well, wherein the supervisory controller is further operable to select the operational sequence to be performed by the well construction equipment based on the well construction plan, and wherein the well construction plan comprises at least one of: specifications of the well construction equipment; properties of a subterranean formation through which the selected portion of the planned well is to be drilled; and a path along which the selected portion of the planned well is to be drilled through the formation.
9. The apparatus of claim 1 wherein the rig control workstation and/or the supervisory HMI is operable to display a mode selection area usable by the personnel to selectively permit the supervisory controller to control one or more components of the well construction equipment.

9. The apparatus of claim 1 wherein the rig control workstation and/or the supervisory HMI is operable to display a mode selection area usable by the personnel to selectively permit the supervisory controller to control one or more components of the well construction equipment.
10. An apparatus comprising: a supervisory control system installable in association with a well construction rig, wherein: the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite; the supervisory control system comprises a supervisory controller communicatively connectable with a central controller of a rig control system of the well construction rig; the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig; the supervisory controller comprises a processing device and a memory storing a program code, wherein execution of the program code by the processing device causes the supervisory controller to control the well construction equipment via the rig control system to cause the well construction equipment to perform the well construction operations; and the central controller is operable as an input/output (I/O) interface for matching inputs and outputs of the supervisory controller with corresponding inputs and outputs of at least one piece of the well construction equipment.
15. The apparatus of claim 10 wherein the supervisory controller is further operable to: select an operational sequence to be performed by the well construction equipment based on operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence.
12. An apparatus comprising: a supervisory control system installable in association with a well construction rig, wherein: the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite; the supervisory control system comprises a supervisory controller communicatively connectable with a central controller of a rig control system of the well construction rig; the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig; the supervisory controller comprises a processing device and a memory storing a program code, wherein execution of the program code by the processing device causes the supervisory controller to control the well construction equipment via the rig control system to cause the well construction equipment to perform the well construction operations; and the central controller is operable as an input/output (I/O) interface for matching inputs and outputs of the supervisory controller with corresponding inputs and outputs of at least one piece of the well construction equipment, wherein the supervisory controller is further operable to: select an operational sequence to be performed by the well construction equipment based on operational status of the well construction equipment and a well construction plan input into the supervisory controller; control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence; and output display descriptions of well construction tasks of the well construction plan and display descriptions of individual operations of a current selected operational sequence that corresponds to a current one of the well construction tasks
11. The apparatus of claim 10 wherein the central controller is further operable as a communication gateway for translating communications exchanged between the supervisory controller and the central controller.
13. The apparatus of claim 12 wherein the central controller is further operable as a communication gateway for translating communications exchanged between the supervisory controller and the central controller.
12. The apparatus of claim 10 wherein: the rig control system further comprises: a communication field bus; and a plurality of local controllers, each communicatively connected with: the communication field bus; and a corresponding one or more pieces of the well construction equipment; and the central controller is communicatively connected with: the communication field bus; and each local controller, via the communication field bus.  
14. The apparatus of claim 12 wherein: the rig control system further comprises: a communication field bus; and a plurality of local controllers, each communicatively connected with: the communication field bus; and a corresponding one or more pieces of the well construction equipment; and the central controller is communicatively connected with: the communication field bus; and each local controller, via the communication field bus.
13. The apparatus of claim 10 wherein: the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment; the supervisory control system further comprises a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller; and the supervisory HMI is usable by the personnel to control the supervisory control system.
15. The apparatus of claim 12 wherein: the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment; the supervisory control system further comprises a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller; and the supervisory HMI is usable by the personnel to control the supervisory control system, wherein the supervisory HMI.
14. The apparatus of claim 13 wherein the supervisory HMI is installable in association with the rig control workstation.
16. The apparatus of claim 15 wherein the supervisory HMI is installable in association with the rig control workstation to display the display descriptions of the well construction tasks of the well construction plan and the display descriptions of the individual operations of the current selected operational sequence that corresponds to the current one of the well construction tasks.
16. An apparatus comprising: a supervisory control system installable in association with a well construction rig, wherein: the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite; the supervisory control system comprises a supervisory controller communicatively connectable with a rig control system of the well construction rig; the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig; the supervisory controller comprises a processing device and a memory storing a program code, wherein execution of the program code by the processing device causes the supervisory controller to control the well construction equipment via the rig control system to cause the well construction equipment to perform the well construction operations; and the rig control system comprises: an input/output (I/O) interface for matching inputs and outputs of the supervisory controller with corresponding inputs and outputs of at least one piece of the well construction equipment; and a communication gateway for translating communication between the supervisory controller and the rig control system.
20. The apparatus of claim 16 wherein the supervisory controller is further operable to: select an operational sequence to be performed by the well construction equipment based on an operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence.

17. An apparatus comprising: a supervisory control system installable in association with a well construction rig, wherein: the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite; the supervisory control system comprises a supervisory controller communicatively connectable with a rig control system of the well construction rig; the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig; the supervisory controller comprises a processing device and a memory storing a program code, wherein execution of the program code by the processing device causes the supervisory controller to control the well construction equipment via the rig control system to cause the well construction equipment to perform the well construction operations, wherein the supervisory controller is further operable to: select an operational sequence to be performed by the well construction equipment based on an operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence; and output display descriptions of well construction tasks of the well construction plan and display descriptions of individual operations of a current selected operational sequence that corresponds to a current one of the well construction tasks; and the rig control system comprises: an input/output (I/O) interface for matching inputs and outputs of the supervisory controller with corresponding inputs and outputs of at least one piece of the well construction equipment; and a communication gateway for translating communication between the supervisory controller and the rig control system.
17. The apparatus of claim 16 wherein the rig control system further comprises a central controller communicatively connected with and operable to control the well construction equipment, wherein the supervisory controller is communicatively connectable with the central controller, and wherein the central controller is operable as the I/O interface and the communication gateway.
18. The apparatus of claim 17 wherein the rig control system further comprises a central controller communicatively connected with and operable to control the well construction equipment, wherein the supervisory controller is communicatively connectable with the central controller, and wherein the central controller is operable as the I/O interface and the communication gateway.
18. The apparatus of claim 16 wherein: the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment; the supervisory control system further comprises a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller; and the supervisory HMI is usable by the personnel to control the supervisory control system.
19. The apparatus of claim 17 wherein: the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment; the supervisory control system further comprises a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller; and the supervisory HMI is usable by the personnel to control the supervisory control system.	
 19. The apparatus of claim 18 wherein the supervisory HMI is installable in association with the rig control workstation.
20. The apparatus of claim 19 wherein the supervisory HMI is installable in association with the rig control workstation to display the display descriptions of the well construction tasks of the well construction plan and the display descriptions of the individual operations of the current selected operational sequence that corresponds to the current one of the well construction tasks

	


Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claims 1, 2, 6, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunc et al. (US 2016/0290119 A1).
 Regarding claim 1, Tunc discloses an apparatus (Para[004]- [006] teaches  a system for controlling a drilling rig) comprising: a supervisory control system installable in association with a well construction rig (Fig. 2 and para[0025], [0041] teaches a supervisory control system 107 connected to a drilling rig 102), wherein the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite (Para[0041] teaches that the drilling rig may be operable to perform various functions with regard to the rig equipment), and wherein the supervisory control system comprises: a supervisory controller communicatively connectable with a rig control system of the well construction rig (Fig. 3B and para[0063] teaches the use of supervisor controllers 314/316/318 included in the rig control system 302), wherein the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig (Fig. 3B &  para[0062] teaches that the rig control system 302 may include various controllers for controlling the operation of the different rig systems), wherein the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment (Fig. 1 and para[0031]  teaches the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; fig. 2 and para[0033] teaches that the coordinated control device 104 may execute commands received from the user devices 118/120), wherein the supervisory controller comprises a processing device and a memory storing a program code (Para[0104] teaches the use of a computing system for implementing the various systems which may include a processor and storage memory), and wherein execution of the program code by the processing device causes the supervisory controller to: select an operational sequence to be performed by the well construction equipment based on operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence (Para[0041], [0056], [0057], and [0071] teaches that the system may implement various high level task planning such as Maintaining certain bottom hole pressure, task-based command to make the pressure of a fluid reach the determined value; fig. 2 and para[0027], [0031], [0037], and [0040] teaches the use of different sensors 122/128/134 for monitoring and controlling the system); and a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller and usable by the personnel to control the supervisory control system (Fig.2 and 4 and para[0033], [0036], and [0069] illustrate the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 2, Tunc discloses  the apparatus wherein the supervisory HMI is further operable to display information indicative of the selected operational sequence, and wherein the rig control workstation is further usable by the personnel to permit the supervisory controller to control the well construction equipment during performance of the selected operational sequence (Para[0036] - [0044] teaches  that the user devices 118/120 may allow feedback from various rig subsystems to be displayed and allow commands to be entered by the user; figures 2 and 4 and paragraphs 33, 36, and 69 illustrate the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 6, Tunc discloses  the apparatus wherein the well construction plan comprises a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations, and wherein the supervisory controller is further operable to: select the operational sequence to be performed by the well construction equipment to perform a selected one of the planned tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected operational sequence to perform the selected one of the planned tasks without manual control of the well construction equipment by the personnel via the rig control workstation (Para[0041], [0056]-[0057], [0071] teaches  that the system may implement various high level task planning such as maintaining certain bottom hole pressure, task-based command to make the pressure of a fluid reach the determined value; figure 2 and para[0027], [0031], [0037], [0040] teaches the use of different sensors 122/128/134 for monitoring and controlling the system; paragraph 39 illustrates automated control of the rig).
 Regarding claim 9, Tunc discloses  the apparatus wherein the rig control workstation and/or the supervisory HMI is operable to display a mode selection area usable by the personnel to selectively permit the supervisory controller to control one or more components of the well construction equipment (Para [0036], [0044] teaches that the user devices 118/120 may allow feedback from various rig subsystems to be displayed and allow commands to be entered by the user; figures 2 and 4 and para[0033], [0036], and [0069] illustrate the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 10, Tunc discloses  an apparatus  (Para[004]-[0006] teaches  a system for controlling a drilling rig) comprising: a supervisory control system installable in association with a well construction rig (Fig. 2 and para[0025], [0041] teaches a supervisory control system 107 connected to a drilling rig 102), wherein: the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite (Para[0041] teaches that the drilling rig may be operable to perform various functions with regard to the rig equipment); the supervisory control system comprises a supervisory controller communicatively connectable with a central controller of a rig control system of the well construction rig (Fig. 3B and para[0063] teaches the use of supervisor controllers 314/316/318 included in the rig control system 302); the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig (Fig. 3B &  para[0062] teaches that the rig control system 302 may include various controllers for controlling the operation of the different rig systems); the supervisory controller comprises a processing device and a memory storing a program code (Para[0104] teaches the use of a computing system for implementing the various systems which may include a processor and storage memory), wherein execution of the program code by the processing device causes the supervisory controller to control the well construction equipment via the rig control system to cause the well construction equipment to perform the well construction operations (Fig 1 and para [0031] teaches the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; figure 2 and paragraph 33 illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120; para [0041], [0056]-[0057], and [0071] illustrate that the system may implement various high level task planning such as Maintaining certain bottom hole pressure, task-based command to make the pressure of a fluid reach the determined value); and the central controller is operable as an input/output (I/O) interface for matching inputs and outputs of the supervisory controller with corresponding inputs and outputs of at least one piece of the well construction equipment (Figs. 2 and 4 and par[0033], [0036], and [0069] illustrate the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 11, Tunc discloses the apparatus wherein the central controller is further operable as a communication gateway for translating communications exchanged between the supervisory controller and the central controller (Fig 1 and para[0031] teaches the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; fig. 2 and para[0033] illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120).
 Regarding claim 12, Tunc discloses  the apparatus wherein: the rig control system further comprises: a communication field bus; and a plurality of local controllers, each communicatively connected with: the communication field bus; and a corresponding one or more pieces of the well construction equipment; and the central controller is communicatively connected with: the communication field bus; and each local controller, via the communication field bus (Fig. 1 and para[0031] teaches the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; figure 3B and paragraph 63 illustrate the use of supervisor controllers 314/316/318 included in the rig control system 302; figure 2 and paragraph 33 illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120). 
 Regarding claim 13, Tunc discloses  the apparatus wherein: the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment (Fig. 1 and para[0031] teaches the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; fig. 2 and para [0033] illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120); the supervisory control system further comprises a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller; and the supervisory HMI is usable by the personnel to control the supervisory control system (Figs. 2 and 4 and para[0033], [0036, and [0069]  teaches the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 14, Tunc discloses  the apparatus wherein the supervisory HMI is installable in association with the rig control workstation (Figs. 2 and 4 and para[0033], [0036], [0069]  teaches the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the rig system).
 Regarding claim 15, Tunc discloses  the apparatus wherein the supervisory controller is further operable to: select an operational sequence to be performed by the well construction equipment based on operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence (Para[0036], [0044] teaches that the user devices 118/120 may allow feedback from various rig subsystems to be displayed and allow commands to be entered by the user; figs. 2 and 4 and para[0033], [0036], [0069] illustrate the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 16, Tunc discloses  an apparatus  (Para[004]-[0006] teaches  a system for controlling a drilling rig) comprising: a supervisory control system installable in association with a well construction rig (Figure 2 and para[0025], [0041] teaches a supervisory control system 107 connected to a drilling rig 102), wherein: the well construction rig is operable to perform well construction operations to construct a planned well at a wellsite (Para[0041] teaches that the drilling rig may be operable to perform various functions with regard to the rig equipment); the supervisory control system comprises a supervisory controller communicatively connectable with a rig control system of the well construction rig (Fig. 3B and para[0063] teaches the use of supervisor controllers 314/316/318 included in the rig control system 302); the rig control system is communicatively connected with and operable to control well construction equipment of the well construction rig (Fig. 3B &  para[0062] teaches that the rig control system 302 may include various controllers for controlling the operation of the different rig systems); the supervisory controller comprises a processing device and a memory storing a program code (Para[0104] teaches the use of a computing system for implementing the various systems which may include a processor and storage memory), wherein execution of the program code by the processing device causes the supervisory controller to control the well construction equipment via the rig control system to cause the well construction equipment to perform the well construction operations (fig. 1 and para[0031] illustrate the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; figure 2 and paragraph 33 illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120; paragraphs 41, 56, 57, and 71 illustrate that the system may implement various high level task planning such as Maintaining certain bottom hole pressure, task-based command to make the pressure of a fluid reach the determined value); and the rig control system comprises: an input/output (I/O) interface for matching inputs and outputs of the supervisory controller with corresponding inputs and outputs of at least one piece of the well construction equipment; and a communication gateway for translating communication between the supervisory controller and the rig control system (Figs. 2, 4 and para[0033], [0036], and [0069] illustrate the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system); and a communication gateway for translating communication between the supervisory controller and the rig control system (Figure 1 and paragraph 31 illustrate the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; figure 2 and paragraph 33 illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120).
 Regarding claim 17, Tunc discloses  the apparatus wherein the rig control system further comprises a central controller communicatively connected with and operable to control the well construction equipment, wherein the supervisory controller is communicatively connectable with the central controller, and wherein the central controller is operable as the I/O interface and the communication gateway (Fig 1 and para[0031] teaches  the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; figure 3B and para[0063] teaches the use of supervisor controllers 314/316/318 included in the rig control system 302; figure 2 and paragraph 33 illustrate that the coordinated control device 104 may execute commands received from the user devices 118/120).
 Regarding claim 18, Tunc discloses  the apparatus wherein: the rig control system comprises a rig control workstation usable by personnel to control the well construction equipment (Fig 1 and para[0031] teaches the use of a coordinated control device 104 of the rig computing resource environment 105 for providing control commands to multiple systems of the drilling rig 102; fig 2 and para[0033] teaches that the coordinated control device 104 may execute commands received from the user devices 118/120); the supervisory control system further comprises a supervisory human-machine interface (HMI) communicatively connected with the supervisory controller; and the supervisory HMI is usable by the personnel to control the supervisory control system (Figs 2 and 4 and para[0033] [0036], [0069] teaches  the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
 Regarding claim 19, Tunc discloses  the apparatus wherein the supervisory HMI is installable in association with the rig control workstation (Figs. 2 and 4 and para[0033], [0036], [0069] teaches  the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the rig system).
 Regarding claim 20, Tunc discloses  the apparatus wherein the supervisory controller is further operable to: select an operational sequence to be performed by the well construction equipment based on an operational status of the well construction equipment and a well construction plan input into the supervisory controller; and control the well construction equipment, via the rig control system, to cause the well construction equipment to perform the selected operational sequence (Para[0036], [0044] teaches that the user devices 118/120 may allow feedback from various rig subsystems to be displayed and allow commands to be entered by the user; figs. 2 and 4 and para[0033], [0036], [0069] teaches the use of user devices 18/120 (e.g., human-machine interfaces 324) for providing commands to the system).
Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tunc et al. (US 2016/0290119 A1) in view of Pobedinski et al. (US 2016/0097270 A1).
 Regarding claim 3, Tunc discloses the apparatus of claim 1, Tunc does not explicitly disclose  wherein the supervisory control system further comprises a memory device storing a database of operational sequences, and wherein the selected operational sequence is selected from the database. However, Pobedinski discloses wherein the supervisory control system further comprises a memory device storing a database of operational sequences, and wherein the selected operational sequence is selected from the database (Para[0080] teaches the use of a database for enabling operators to define and select planned operations for the drilling system). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  providing secured access to rig data to facilitate onsite and offsite user devices monitoring the rig and sending control processes to the rig of  Tunc with the method involving configuring setup of plan, formation in Pobedinski in order to provide a system that for storing and retrieving command sequences for controlling the drilling system.
 Regarding claim 4, Tunc in view of Pobedinski discloses the apparatus of claim 3, Tunc in view of Pobedinski further discloses wherein the well construction system further comprises a plurality of sensors associated with the well construction equipment and operable to output sensor data indicative of the operational status of the well construction equipment, and wherein the supervisory controller is further operable to: continuously receive the sensor data; and continuously select from the database an optimal one of the operational sequences to be performed by the well construction equipment based on the well construction plan and the sensor data (Tunc: Paragraphs 41, 56, 57, and 71 illustrate that the system may implement various high level task planning such as maintaining certain bottom hole pressure, task-based command to make the pressure of a fluid reach the determined value; fig 2 and para[0027], [0031], [0037], [0040]  illustrate the use of different sensors 122/128/134 for monitoring and controlling the system), (Pobedinski: Paragraph 80 illustrates the use of a database for enabling operators to define and select planned operations for the drilling system). Motivation to combine as indicated in claim 3.
 Regarding claim 5, Tunc discloses the apparatus of claim 1 wherein: the well construction plan comprises a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations; and each operational sequence associated with one of the planned tasks comprises a different plurality of operations to be performed by the well construction equipment to perform the one of the planned tasks (Para[0041], [0056]-[0057], and [0071] teaches the system may implement various high level task planning such as maintaining certain bottom hole pressure, task-based command to make the pressure of a fluid reach the determined value; fig 2 and paras [0027], [0031], [0037], and AO illustrate the use of different sensors 122/128/134 for monitoring and controlling the system).  Tunc does not explicitly disclose  the supervisory control system further comprises a memory device storing a database of operational sequences; each of the planned tasks is associated with a plurality of the operational sequences stored in the database. However, Pobedinski discloses the supervisory control system further comprises a memory device storing a database of operational sequences; each of the planned tasks is associated with a plurality of the operational sequences stored in the database (Para[0080] illustrates the use of a database for enabling operators to define and select planned operations for the drilling system). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  providing secured access to rig data to facilitate onsite and offsite user devices monitoring the rig and sending control processes to the rig of  Tunc with the method involving configuring setup of plan, formation in Pobedinski in order to provide a system that for storing and retrieving command sequences for controlling the drilling system.
13. 	 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tunc et al. (US 2016/0290119 A1) in view of Villareal et al. (US 2013/0022476 A1).
Regarding claim 7, Tunc discloses the apparatus of claim 6, Tunc does not explicitly disclose wherein the selected operational sequence is a previously selected operational sequence, and wherein the supervisory controller is further operable to: monitor the well construction operations to detect a well construction event; stop the performance of the previously selected operational sequence when the well construction event is detected; select a different operational sequence based on the detected well construction event to be performed by the well construction equipment to perform the selected one of the planned tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected different operational sequence to perform the selected one of the planned tasks without manual control of the well construction equipment by the personnel via the rig control workstation. However Villareal discloses wherein the selected operational sequence is a previously selected operational sequence, and wherein the supervisory controller is further operable to: monitor the well construction operations to detect a well construction event; stop the performance of the previously selected operational sequence when the well construction event is detected; select a different operational sequence based on the detected well construction event to be performed by the well construction equipment to perform the selected one of the planned tasks; and control the well construction equipment via the rig control system to cause the well construction equipment to automatically perform the selected different operational sequence to perform the selected one of the planned tasks without manual control of the well construction equipment by the personnel via the rig control workstation (Paras[0035] –[0041] and [0055]  teaches when a failure mode is detected the system may switch to an increased operating rate to compensate for the detected failure). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  providing  for secured access to rig data to facilitate onsite and offsite user devices monitoring the rig and sending control processes to the rig of  Tunc with the identification and mitigation method involves detecting the failure mode of Villareal in order to provide a system that ensures more accurate report , thus leading to more accurate calculations.

14. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tunc et al. (US 2016/0290119 A1) in view of Jain et al. (US 2014/0005996 A1).
Regarding claim 8, Tunc discloses the apparatus of claim 6, Tunc does not explicitly disclose wherein the selected one of the planned tasks comprises drilling a selected portion of the planned well, wherein the supervisory controller is further operable to select the operational sequence to be performed by the well construction equipment based on the well construction plan, and wherein the well construction plan comprises at least one of: specifications of the well construction equipment; properties of a subterranean formation through which the selected portion of the planned well is to be drilled; and a path along which the selected portion of the planned well is to be drilled through the formation. However Jain discloses wherein the selected one of the planned tasks comprises drilling a selected portion of the planned well, wherein the supervisory controller is further operable to select the operational sequence to be performed by the well construction equipment based on the well construction plan, and wherein the well construction plan comprises at least one of: specifications of the well construction equipment; properties of a subterranean formation through which the selected portion of the planned well is to be drilled; and a path along which the selected portion of the planned well is to be drilled through the formation (Para[005], [0022], and [0027-0029]  teaches selecting a plan for a well path based on the subterranean domain of the planned well). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  providing secured access to rig data to facilitate onsite and offsite user devices monitoring the rig and sending control processes to the rig of Tunc which the method involves displaying a three-dimensional representation of a subterranean domain an object of a well plan associated with the location is identified, and data associated with the object is edited based on the received instruction of Jain in order to provide a system thus enables planning a well path by interaction with and real-time updating of a three-dimensional view of a subterranean domain
                                                        Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425